IN THE SUPREME COURT OF THE STATE OF NEVADA


                      ERIC THOMAS MYERS,                                    No. 70488
                                        Appellant,
                                    vs.
                      THE STATE OF NEVADA,                                           FILED
                                        Respondent.                                   JUL lb 2016
                                                                                        CIE LI EMAN


                                                                                 St     F
                                                                                              ERIC
                                           ORDER DISMISSING APPEAL

                                  This is an appeal from a judgment of conviction. Second
                      Judicial District Court, Washoe County; Patrick Flanagan, Judge.
                                  Appellant's counsel has filed a notice of voluntary withdrawal
                      of this appeal. Counsel advises this court that he has informed appellant
                      of the legal effects and consequences of voluntarily withdrawing this
                      appeal, including that appellant cannot hereafter seek to reinstate this
                      appeal, and that any issues that were or could have been brought in this
                      appeal are forever waived. Having been so informed, appellant consents
                      to a voluntary dismissal of this appeal. Cause appearing, we
                                  ORDER this appeal DISMISSED. 1




                            1 Becauseno remittitur will issue in this matter, see NRAP 42(b), the
                      one-year period for filing a post-conviction habeas corpus petition under
                      NRS 34.726(1) shall commence to run from the date of this order.

SUPREME COURT
      OF
    NEVADA

(0) 1947A .73S1))24
                                                                                     -Q-A D-3
                cc: Hon. Patrick Flanagan, District Judge
                     Washoe County Public Defender
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk
                     Eric Thomas Myers




SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                  2